Citation Nr: 0934468	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for degenerative joint disease of the right 
knee, status post anterior cruciate ligament repair (right 
knee disability).

2.  Entitlement to service connection for degenerative joint 
disease with osteoarthritis and meniscal tear of the left 
knee (left knee disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision, which increased 
the evaluation of the Veteran's right knee disability from 0 
percent to 10 percent disabling.  It also denied the 
Veteran's claim of entitlement of service connection for his 
left knee disability. The Board notes, with respect to 
increased ratings, that with a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, when a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

The is issue of service connection for a left knee stability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

The Veteran's right knee disability is manifested by x-rays 
evidence of arthritis (degenerative joint disease) with 
painful motion and instability; however, he is shown to have 
a normal range of motion with flexion to 140 degrees and 
extension to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155(West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).
2.  The criteria for a separate 10 percent evaluation for a 
right knee instability have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257; VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, letters 
dated in August 2005 and November 2005 fully satisfied the 
duty to notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  To establish that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran letters dated in August 2005 and November 2005, 
which requested that the Veteran provide evidence describing 
how his disability had worsened.  In addition, the Veteran 
was questioned about the effect that worsening has on his 
employment and daily life during the course of the October 
2005 VA examination performed in association with this claim.  
The Veteran provided statements in October 2005 and February 
2006, and submitted a statement from his wife in February 
2006, which detail the impact of his disability on his life.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the Veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds that the Veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  The Board finds that the first 
Vazquez-Flores criterion is satisfied.  

As to the second element, the Board notes that the Veteran is 
service connected for degenerative joint disease of the right 
knee.  As will be discussed below, such a disability is rated 
under Diagnostic Code 5010, 38 C.F.R. 4.71a.  Further, there 
is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  The Board finds that 
no more specific notice is required of VA and that any error 
in not providing the rating criteria is harmless.  See 
Vazquez-Flores, supra.  

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, supra.  
The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  

As to the fourth element, the August 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.    

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  It should be noted that the RO, in November 2005, 
notified the Veteran of its attempts to obtain private 
medical records from Baptist Regional Medical Center in 
Kentucky and indicated that it was ultimately the Veteran's 
responsibility that VA receives the records.  Also in 
November 2005, the RO was notified that the medical center 
did not have treatment records for the Veteran.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
October 2005.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Veteran and his wife both 
submitted statements in October 2005 and February 2006, 
respectively, indicating that the Veteran's right knee 
disability causes him great pain, which in turn affects his 
ability to perform daily functions, and has worsened since 
his service discharge.  These statements, however, do not 
indicate that the Veteran's disability has worsened since his 
October 2005 VA examination nor do they indicate that the VA 
examination was inadequate in any way.  Furthermore, the 
October 2005 VA examiner noted that the Veteran's knee 
disability caused swelling and pain and limited his daily 
functioning, to include walking and running.  It appears that 
he VA examiner's assessment covered the Veteran's ability to 
perform daily functions.  As such, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran currently receives a 10 percent rating for his 
right knee disability under Diagnostic Code (DC) 5010.  This 
DC references traumatic arthritis.  See 38 C.F.R. § 4.71a. 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  DC 5260 provides for the 
evaluation of limitation of flexion of the knee.  See 38 
C.F.R. § 4.71a.  A 0 percent rating is warranted when leg 
flexion is limited to 60 degrees. Id.  A 10 percent rating is 
warranted when it is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  Id.  
DC 5261 provides for the evaluation of limitation of 
extension of the knee.  Id.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees.  Id.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Id.  38 C.F.R. § 4.71, Plate II, shows that normal 
flexion and extension of the knee is from 0 degrees to 140 
degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).  

On VA examination in October 2005, the Veteran complained of 
decreased mobility, problems lifting and carrying objects, 
lack of stamina, weakness or fatigue, degreased strength, and 
painful motion.  He had flexion of his right knee to 140 
degrees, and extension to zero degrees.  These ranges are 
clearly outside the minimal compensable ranges under both DC 
5260 and DC 5261.  See id.  The Board has considered the 
criteria of Deluca, supra.  However, even considering his 
complaints of pain on motion, there is no evidence that the 
Veteran would experience limitation of flexion to 45 degrees 
or limitation to extension to 10 degrees, which would be 
necessary to support the assignment of compensable ratings 
under Diagnostic Codes 5260 or 5261.  Indeed, the examiner 
specifically noted that there was no additional loss of range 
of motion following repetitive use.  

DC 5003 states that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  The Veteran receives 
a 10 percent rating.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
4.71a, DC 5003.  There is, in this case, only one major joint 
involved; therefore, a higher rating is not warranted under 
DC 5003.  See id.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 
"slight," "moderate," and "severe" as used in this code 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  

At the October 2005 VA examination, the Veteran complained of 
his right knee giving away.  While subluxation and 
dislocation were denied, instability was noted.  A Lachman 
test was positive.  A McMurray test was negative.  In the 
Veteran's October 2005 statement, he provided that his knee 
is weaker than it was at the time of service discharge.  He 
also reported painful motion and stiffness.  In a February 
2006 statement, the Veteran's wife states that his knee pops 
out of place for which the Veteran is forced to "push his 
knee back into place."  Affording the Veteran the benefit of 
the doubt, and considering the severity of his symptoms, the 
Board finds that the Veteran is entitled to a separate 10 
percent, but no greater, evaluation under Diagnostic Code 
5257 for slight instability.  The criteria for a higher (20 
percent) rating for moderate instability have simply not been 
shown, however.  

The Board must now address the alternative avenues through 
which the Veteran may obtain an increased disability rating.  
DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal 
of semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  The Board notes that other applicable 
diagnostic codes relating to knee disorders include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  There is no 
evidence of record that shows the Veteran has cartilage 
damage, ankylosis, impairment of the tibia and fibula, or 
acquired traumatic genu recurvatum of the right knee.  
Therefore, these diagnostic codes are not for application.

The Board has considered the possibility of staged ratings.  
Hart, supra.  The Board, however, concludes that the criteria 
for an increased rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.   Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's knee disability with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his knee 
disability.  Additionally, there is no evidence of marked 
interference with employment due solely to this disability.  
The Veteran has indicated that he must occasionally miss work 
due to his right knee disability.  However, there is nothing 
in the record which suggests that the Veteran's knee 
disability itself markedly impacts his ability to perform 
this job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 10 percent for 
degenerative joint disease of the right knee, status post 
anterior cruciate ligament repair, is denied.

Entitlement to a separate rating for 10 percent for slight 
instability of the right knee is granted.  

REMAND

Unfortunately this matter must be remanded for further 
evidentiary development.  

The VA has a duty to afford a claimant a medical examination 
or obtain a medical opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Id.  To establish elements one 
and three, competent evidence must indicate the existence of 
a disability or recurrent symptoms of a disability and show 
that the disability or recurrent symptoms of a disability 
"may be associated" with service.  Id.

Post-service medical records provide that the Veteran has 
been diagnosed with degenerative joint disease of his left 
knee.  Service treatment records provide that that Veteran 
sought treatment in August 1985 for an in-service left knee 
injury for which his knee became painful and swollen.  The 
Veteran asserts that his left knee disability symptoms have 
manifested in pain and swelling since his service discharge.  

In October 2005, the Veteran was afforded a VA examination 
wherein his left knee was assessed.  During the examination, 
the Veteran complained of bilateral knee pain and provided 
that he cannot walk more than one mile due to this knee pain.  
The examiner noted that the Veteran's left knee flexion was 
to 140 degrees and his extension was to 0 degrees.  The 
examiner assessed the Veteran with degenerative joint disease 
with meniscal tear with osteoarthritis of the left knee.  He, 
however, did not provide an opinion as to the etiology of the 
Veteran's left knee disability.  

The record is inadequate to decide the case.  The Veteran is 
competent to report the symptoms he has experienced and the 
medical records show treatment for his left knee disability.  
The Veteran's competent lay statements also indicate that 
these symptoms may be associated with service.  This evidence 
is sufficient to trigger the requirement of a VA examination.  
See McLendon, supra.  The Board finds that a VA examination 
and opinion would be helpful to determine the Veteran's 
current diagnosis and whether it is at least as likely as not 
related to the complaints of a disease, injury or event in 
service.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine (1) the diagnosis 
of any left knee disability which may be 
present, and (2) whether any such knee 
disability is as likely as not 
etiologically related to a disease, injury 
or event in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


